—Order unanimously affirmed without costs. Memorandum: There is no merit to respondent’s contention that petitioner failed to sustain its burden of proving by a preponderance of the evidence that the children were sexually abused. The consistent statements made by the young victims over a period of several months were corroborated by validation testimony of several witnesses. That evidence was sufficient to satisfy petitioner’s burden of proof (see, Matter of Nicole V., 71 NY2d 112). (Appeal from Order of Jeiferson County Family Court, Hunt, J.—Child Abuse.) Present— Green, J. P., Pine, Balio, Callahan and Boehm, JJ.